Name: 2002/950/EC: Commission Decision of 3 December 2002 terminating the review of Council Regulation (EC) No 1601/1999 imposing a definitive countervailing duty on imports of stainless steel wire having a diameter of less than 1 mm originating in India
 Type: Decision
 Subject Matter: trade;  international trade;  iron, steel and other metal industries;  Asia and Oceania;  agricultural policy;  technology and technical regulations
 Date Published: 2002-12-06

 Avis juridique important|32002D09502002/950/EC: Commission Decision of 3 December 2002 terminating the review of Council Regulation (EC) No 1601/1999 imposing a definitive countervailing duty on imports of stainless steel wire having a diameter of less than 1 mm originating in India Official Journal L 330 , 06/12/2002 P. 0033 - 0034Commission Decisionof 3 December 2002terminating the review of Council Regulation (EC) No 1601/1999 imposing a definitive countervailing duty on imports of stainless steel wire having a diameter of less than 1 mm originating in India(2002/950/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(1), as amended by Regulation (EC) No 1973/2002(2), and in particular Article 20 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) By Regulation (EC) No 1601/1999(3), the Council imposed a definitive countervailing duty on imports of stainless steel wire having a diameter of less than 1 mm (hereinafter referred to as "the product concerned") falling within CN code ex 7223 00 19 originating in India. The measures took the form of ad valorem duties of between 0 % and 42,9 % on individual exporters, with a residual duty of 44,4 %.B. CURRENT PROCEDURE1. Request for review(2) Subsequent to the imposition of definitive measures, the Commission received a request for the initiation of an accelerated review of Regulation (EC) No 1601/1999, pursuant to Article 20 of Regulation (EC) No 2026/97 (hereinafter referred to as "the basic Regulation"), from one Indian producer, Nevatia Steel & Alloys Private Limited ("Nevatia"), in Bombay. The company concerned claimed that it was not related to any other exporters of the product concerned in India. Furthermore, it claimed that it had not exported the product concerned during the original investigation period (1 April 1997 to 31 March 1998), but had exported the product concerned to the Community since then.2. Initiation of an accelerated review(3) The Commission examined the evidence submitted by the Indian company concerned and considered it sufficient to justify the initiation of a review in accordance with the provisions of Article 20 of the basic Regulation. After consultation of the Advisory Committee and after the Community industry concerned had been given the opportunity to comment, the Commission initiated, by a notice in the Official Journal of the European Communities(4), an accelerated review of Regulation (EC) No 1601/1999 with regard to the company concerned and commenced its investigation.3. Product concerned(4) The product covered by the current review is the same product as that under consideration in Regulation (EC) No 1601/1999, namely stainless steel wire having a diameter of less than 1 mm.4. Parties concerned(5) The Commission officially advised the company concerned and the Government of India of the initiation of the procedure. Furthermore, it gave other parties directly concerned the opportunity to make their views known in writing and to request for a hearing. However, no such views nor any request for a hearing was received by the Commission.(6) The Commission sent a questionnaire to the company concerned and received a full reply within the required deadline. The Commission sought and verified all information it deemed necessary for the purpose of the investigation and carried out a verification visit to the premises of the company concerned.C. RESULTS OF THE INVESTIGATION(7) The Commission first examined whether Nevatia had actually exported the product to the Community during the investigation period of the original investigation.(8) In this respect, it was established that Nevatia had not directly exported the product during the original investigation period. However, Nevatia had sold the product concerned to Mukand, one of the Indian exporting producers which had exported in the original investigation period and which was made subject to countervailing measures with regard to its exports to the Community. Nevatia argued that it had no knowledge of the ultimate destination of the products it sold to Mukand and could not rule out that some or even all of them were exported to the Community.(9) Despite the lack of clarity with regard to whether Nevatia's products had been exported to the Community or not during the original investigation period, the Commission examined whether an individual subsidy rate could be calculated for Nevatia. In this regard, it was established that Nevatia did not export the product concerned either to the Community or to any other country during the review investigation period, i.e. from 1 April 1998 to 31 March 1999.(10) The Commission also examined whether there was any alternative basis for calculating an individual rate for Nevatia within the context of Article 28 of the basic Regulation relating to "best facts available". In this respect, consideration was given to the use of data relating to one shipment of the product exported to the Community by Nevatia after the investigation period of this review. However, this shipment could not in any case provide a representative basis for the establishment of a reliable individual rate, particularly as this shipment was considered negligible, i.e. represented less than 0,01 % of its total sales of steel wires during the review investigation period. In these circumstances, no individual countervailing duty rate can be established for Nevatia.D. FINAL COURSE OF ACTION(11) The Commission informed the company concerned of the essential facts and considerations on the basis of which it was proposed to terminate the review, and gave the company a reasonable period of time to comment. No comments which could change the proposal to terminate the review were submitted.(12) Accordingly, it is confirmed that no individual countervailing duty rate can be established for Nevatia in accordance with Article 20 of the basic Regulation. The accelerated review should therefore be terminated,HAS ADOPTED THIS DECISION:Sole ArticleThe accelerated review of Council Regulation (EC) No 1601/1999 concerning imports of stainless steel wire having a diameter of less than 1 mm originating in India is hereby terminated.Done at Brussels, 3 December 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 288, 21.10.1997, p. 1.(2) OJ L 305, 7.11.2002, p. 4.(3) OJ L 189, 22.7.1999, p. 26.(4) OJ C 261, 15.9.1999, p. 4.